Citation Nr: 1219600	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-16 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for bilateral pes planus, from 30 percent to 10 percent, effective April 1, 2007, was proper.

2.  Whether the reduction of the Veteran's disability rating for chondromalacia of the right knee, from 10 percent to 0 percent, effective April 1, 2007, was proper.

3.  Whether the reduction of the Veteran's disability rating for degenerative changes of the right knee, from 10 percent to 0 percent, effective April 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In March 2012, the Veteran's accredited representative raised the issue of entitlement to service connection for a psychiatric disorder.  That issue has not been developed for appellate review and is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran was sent notice of the final action of reduction of his disability ratings for bilateral pes planus; degenerative changes of the right knee; and chondromalacia of the right knee on February 6, 2007.

2.  The effective dates of the reductions of the Veteran's disability ratings for bilateral pes planus; degenerative changes of the right knee; and chondromalacia of the right knee were April 1, 2007.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for bilateral pes planus, from 30 percent to 10, percent was not proper.  38 C.F.R. § 3.105 (2011).

2.  The RO's decision to reduce the rating for chondromalacia, right knee, from 10 percent to 0 percent, was not proper.  38 C.F.R. § 3.105 (2011).

3.  The RO's decision to reduce the rating for degenerative changes, right knee, from 10 percent to 0 percent, was not proper.  38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral pes planus was granted by a November 1988 rating decision and a 0 percent rating was assigned, effective July 1, 1988, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The same rating decision also granted service connection for degenerative changes of the right knee, and assigned a 0 percent rating, effective July 1, 1988, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  In a November 1993 rating decision, a 10 percent rating was assigned for bilateral pes planus, effective July 17, 1992, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The November 1993 rating decision continued the 0 percent rating for degenerative changes of the right knee.  Both ratings were then confirmed and continued in a January 1997 rating decision.  A November 2002 rating decision assigned a 30 percent rating, effective April 9, 2002, for bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276; assigned a 10 percent rating for degenerative changes of the right knee, effective April 9, 200,2 under 38 C.F.R. § 4.71a, Diagnostic Code 5010; and granted a separate 10 percent rating for chondromalacia of the right knee, effective April 9, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In January 2006, the Veteran submitted a claim of entitlement to an increased rating for his right knee and bilateral feet disorders.  In an October 2006 rating decision, the RO proposed reducing the Veteran's disability ratings for bilateral pes planus from 30 percent to 10 percent; degenerative changes of the right knee from 10 percent to 0 percent; and chondromalacia of the right knee from 10 percent to 0 percent.  In a January 2007 rating decision, of which notice was mailed to the Veteran on February 6, 2007, the RO reduced the disability ratings as proposed in the October 2006 rating decision, effective April 1, 2007.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  By an October 18, 2006, rating decision and an October 30, 2006, letter to the Veteran, the RO satisfied those procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  That notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e) (2011).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e) (2011).  

Here, notice was sent in a February 6, 2007, letter of the final action of reduction and the effective date of the reduction was April 1, 2007.  The end date of the 60 day period beginning February 6, 2007, is April 7, 2007.  The effective date for the reduction can be no earlier than April 30, 2007.  Therefore, the RO made the reduction of the Veteran's ratings for bilateral pes planus; degenerative changes of the right knee; and chondromalacia of the right knee, effective prior to the expiration of the 60 day period which commenced from the date of notice of the final action.  38 C.F.R. § 3.105(e) (2011).  

Accordingly, based on the evidence of record, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were not met in effectuating the reductions.  Therefore, the reduction of the Veteran's disability ratings for bilateral pes planus, from 30 percent to 10 percent; chondromalacia of the right knee, from 10 percent to 0 percent; and degenerative changes of the right knee, from 10 percent to 0 percent, all effective April 1, 2007, were not proper and his VA benefits must be restored.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the Veteran's disability rating for bilateral pes planus, from 30 percent to 10 percent, effective April 1, 2007, was not proper and the Veteran's appeal is granted.

The reduction of the Veteran's disability rating for chondromalacia of the right knee, from 10 percent to 0 percent, effective April 1, 2007, was not proper and the Veteran's appeal is granted.

The reduction of the Veteran's disability rating for degenerative changes of the right knee, from 10 percent to 0 percent, effective April 1, 2007, was not proper and the Veteran's appeal is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


